 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JOHNATHAN WALKER,                                    Case No. 2:18-cv-02492-JAM-DB
12
                                             Petitioner, ORDER
13
                       v.
14

15   SHAWN HATTON, Warden,
16                                          Respondent.
17

18          Good cause appearing, IT IS HEREBY ORDERED that respondent’s request to file

19   exhibits under seal (see ECF No. 20) is granted. Exhibit 3, the juror questionnaire of prospective

20   juror D.R., and Exhibit 4, the juror questionnaires of the sitting and alternate jurors, shall be

21   lodged under seal.

22   DATED: April 2, 2019
23

24

25                                                  /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
26
27
     DLB:9
     DB/prisoner-habeas/walk2492.exs seal
28
